Citation Nr: 0032246	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  95-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether a substantive appeal, received in December 1997, 
concerning a claim for service connection for chronic cough, 
as due to undiagnosed illness, was adequate.  

Whether a substantive appeal, received in December 1997, 
concerning a claim for service connection for irritable bowel 
syndrome, as due to undiagnosed illness, was adequate.  

Whether a substantive appeal, received in December 1997, 
concerning a claim for service connection for anemia, as due 
to undiagnosed illness, was adequate.  

Whether a substantive appeal, received in December 1997, 
concerning a claim for service connection for leukocytosis, 
as due to undiagnosed illness, was adequate.  

Whether a substantive appeal, received in December 1997, 
concerning a claim for a greater rating for fever of unknown 
origin, currently evaluated 10 percent disabling, was 
adequate.  

Whether a substantive appeal, received in December 1997, 
concerning a claim for an increased (compensable) rating for 
chondromalacia patella of the right knee, was adequate.  

Whether a substantive appeal, received in December 1997, 
concerning a claim for an increased (compensable) rating for 
chondromalacia patella of the left knee, was adequate.  

Whether a substantive appeal, received in January 1995, 
concerning a claim for service connection for a skin 
disorder, including as due to undiagnosed illness, was 
adequate.  

Entitlement to service connection for a skin disorder, 
including as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1987 to December 
1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
September 1993 that denied service connection for a skin 
disorder and in August 1997 that granted service connection 
for fever of unknown origin with myalgias, joint pain and 
swelling, and fatigue, assigning a 10 percent rating; that 
denied compensable ratings for patellofemoral syndrome of 
each knee; and denied service connection for chronic cough, 
irritable bowel syndrome, weight loss, elevated LDH, anemia, 
leukocytosis, hair loss, and a skin condition, each as due to 
undiagnosed illness.  

In June 2000, a hearing was held at the RO before N. R. 
Robin, who is the Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

Prior to the June 2000 hearing, the veteran and his 
representative were notified in May 2000 that the Board had 
raised the issue of the adequacy of the substantive appeals 
that were received in January 1995 and December 1997 
regarding the issues that had been certified for appellate 
consideration.  The veteran and his representative were 
provided with the facts that the Board noted in questioning 
the adequacy of those appeals in order that they might 
address that issue at the personal hearing.  

The issue concerning entitlement to service connection for a 
skin disorder will be addressed in the Remand that follows 
this decision.  


FINDINGS OF FACT

1.  The substantive appeal received in December 1997, 
concerning the claims for service connection for chronic 
cough, irritable bowel syndrome, anemia, and leukocytosis, 
each as due to undiagnosed illness, and for greater ratings 
for fever of unknown origin, chondromalacia patella of the 
left knee, and chondromalacia patella of the right knee does 
not contain any allegations of error of fact or law in the 
rating decision being appealed.  

2.  There is no other document of record which represents an 
adequate and timely filed substantive appeal with respect to 
the above issues.

3.  The substantive appeal received in January 1995, in 
conjunction with the transcript of a personal hearing 
conducted in June 1995, constituted a timely and adequate 
substantive appeal of the claim for service connection for a 
skin disorder.  


CONCLUSIONS OF LAW

1.  A timely, adequate substantive appeal was not filed with 
respect to the issues of service connection for chronic 
cough, irritable bowel syndrome, anemia, and leukocytosis, 
each as due to undiagnosed illness, and for greater ratings 
for fever of unknown origin, chondromalacia patella of the 
left knee, and chondromalacia patella of the right knee.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.202, 
20.302, 20.303 (2000).  

2.  The appeal of the veteran's claim for service connection 
for a skin disorder was timely and adequate.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 20.202, 20.302, 20.303.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A rating decision in August 1997 granted service connection 
for fever of unknown origin, assigning a 10 percent rating, 
and denied service connection for chronic cough, irritable 
bowel syndrome, weight loss, elevated LDH, anemia, 
leukocytosis, hair loss, and a skin condition, each as due to 
undiagnosed illness.  The rating decision also denied 
compensable evaluations for patellofemoral syndrome of each 
knee and for residuals of a left ankle fracture.  The veteran 
was notified of that determination in August 1997, including 
a copy of the rating decision.  

In September 1997, the veteran's representative wrote the RO 
to file a notice of disagreement on the issues relating to 
service connection for chronic cough, irritable bowel 
syndrome, anemia, and leukocytosis, and to higher ratings for 
fever of unknown origin and both knee disabilities.  

The RO provided the veteran and his representative with a 
statement of the case on those issues in November 1997.  

In December 1997, the RO received a VA Form 9, signed by the 
veteran.  The form contained the following handwritten 
statement: 

I am requesting increased evaluation and 
service connection for previously stated 
illnesses.  Attached are additional 
medical records for review.  

The above statement appeared in a box that contained the 
following instructions:

I HEREBY PETITION THE BOARD OF VETERANS' 
APPEALS FOR RELIEF AS SET FORTH BELOW.  
(State in specific detail the benefits 
sought on appeal and your reasons for 
believing that the action appealed is 
erroneous.  Read carefully paragraphs 1 
through 5 of the "instructions".)  

Paragraph 1 of the instructions reads, in pertinent part, as 
follows:

By filing this form, you complete your 
appeal.  The benefit sought must be 
clearly identified.  In preparing your 
appellate argument in the space provided 
(Item 8), care should be taken to set out 
errors of fact or law believed to have 
been made in the determination - that is, 
the reasons for disagreeing with the 
determination being appealed.  Appeals 
which fail to allege specific error of 
fact or law in the determination being 
appealed may be dismissed by the BVA.  As 
much as possible, relate all statements 
to specific items in the Statement of the 
Case and identify any statement of fact 
in the Statement of the Case with which 
you disagree.  ... However, even though you 
do not take exception to certain facts in 
the Statement of the Case, you will not 
be presumed to be in agreement with such 
facts.  

Other boxes on the form were checked indicating that the 
veteran wanted to appear at a personal hearing before the 
Board in Washington, DC.  Other than the veteran's name, 
address, and Social Security number and his signature and 
date, the form contained no other information or statements 
by the veteran.  Attached to the form was a packet of private 
medical records.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC, in June 
2000.  He testified that he had little legal training and 
that it was his belief that he had properly completed the 
form as a substantive appeal, according to the instructions 
contained on the form and as he was directed by his 
representative.  

Analysis 

A claimant will be afforded a period of sixty days from the 
date the statement of the case is mailed to file the formal 
appeal.  This may be extended for a reasonable period on 
request for good cause shown.  The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case.  The benefits sought on appeal must be clearly 
identified.  The agency of original jurisdiction may close 
the case for failure to respond after receipt of the 
statement of the case, but questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals.  The claimant in any case may not be 
presumed to agree with any statement of fact contained in the 
statement of the case to which the claimant does not 
specifically express agreement.  The Board of Veterans' 
Appeals may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105(d).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
Statement of the Case will be presumed to be the same as the 
date of the Statement of the Case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302.  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another Department of Veterans Affairs office.  
A denial of a request for extension may be appealed to the 
Board.  38 C.F.R. § 20.303.  

? December 1997 appeal

The veteran's representative has argued, in effect, in a 
brief submitted in October 2000, that, because neither the 
law nor its implementing regulations require that a claimant 
provide in the substantive appeal specific allegations of 
error of fact or law in the appealed rating decision, the ex 
parte, non-adversarial, pro-claimant nature of the VA claims 
process somehow excuses the veteran from identifying such 
errors.  He argues that the plain language of the statute, 
when viewed in the context of all its provisions, does not 
mandate that the veteran set forth specific arguments 
regarding errors of fact or law in the RO's decision and 
that, therefore, the Board's questioning of whether he has 
set forth such allegations of error is "akin to the 
proceedings being adversarial" and, therefore, is improper.  
The Board does not agree.  

While neither the law nor the regulations specifically 
require that allegations of error must set forth in the 
substantive appeal, they clearly do provide that they should 
be so identified by the appellant.  Moreover, both the law 
and the regulations do clearly give the Board discretion to 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  The Board 
cannot simply disregard provisions that are clearly expressed 
in the law and regulations.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims (Court) briefly discussed this 
issue in Stuckey v. West, 13 Vet. App. 163, 169-70 (1999).  
The Court noted that the use of the verb "should" in 
38 U.S.C.A. § 7105(d)(3) raises the question of whether this 
provision actually requires a claimant to make "specific 
allegations of error of fact or law" or merely presents a 
"moral obligation" to raise such errors.  The Court further 
commented that the substantive appeal "can be considered as 
indicative of what the claimant believes the factual and 
legal issues to be before the Board.  In this sense, it 
limits what the Board will adjudicate."  The Court's holding 
in Stuckey did not turn on the meaning of "should" in 
§ 7105(d)(3).  The Court indicated, however, that it had 
dismissed appeals under the similar doctrine of 
administrative exhaustion, thus lending strength to the 
Board's finding in this case.  

In this case, on the VA Form 9 that was received in December 
1997, the veteran stated only that he was requesting 
increased evaluations and service connection for previously 
stated illnesses.  Because the November 1997 statement of the 
case listed seven separate issues, it is imperative that the 
veteran apprise the Board which of those issues he wants to 
continue on appeal.  He did not do so.  

Further, the Form 9 does not set forth any allegations of 
error whatsoever in the RO's determination.  It does refer to 
additional, attached medical records that should be 
considered.  But the regulations specifically provide that 
the filing of additional evidence does not extend the time 
for initiating or completing an appeal.  38 C.F.R. § 20.304 
(2000).  The mere submission of evidence does not obviate the 
need to set forth allegations of error in the substantive 
appeal.  

The Board believes that the clear intent of the law and 
regulations concerning the substantive appeal is that it 
focus the veteran's contentions on the specific issues that 
he wants the Board to consider on appeal and to identify key 
or disputed evidentiary findings or areas of law that he 
believes are relevant to his claim.  See Stuckey, supra.  The 
Board recognizes that the veteran may not be versed in 
pertinent aspects of the law.  However, the law does not 
require him to be.  It requires only that he clearly should 
identify the VA benefit he seeks and should indicate why he 
believes that he is entitled to that benefit.  The 
instructions contained in the Form 9 clearly describe the 
veteran's responsibility in this regard in non-legal terms.  

The Board also notes that the veteran in this case has had 
the assistance of an accredited representative, Disabled 
American Veterans, in presenting evidence in support of his 
claims throughout the entire appellate period and in 
presenting testimony at a personal hearing at the RO in 
conjunction with the other issue certified for appellate 
review and at a personal hearing before the Board concerning 
all the issues that the Board considers herein.  The Board 
believes that, under the circumstances of this case, the 
proper completion of the substantive appeal is a necessary 
prerequisite to appellate consideration of the veteran's 
claims which should not be waived.  

Therefore, the Board concludes that the substantive appeal, 
VA Form 9, that was received in December 1997 regarding the 
issues of service connection for chronic cough, irritable 
bowel syndrome, anemia, and leukocytosis, each as due to 
undiagnosed illness, and greater ratings for fever of unknown 
origin and chondromalacia patella of both knees is 
inadequate.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.  

Accordingly, the appeal as to the listed issues is dismissed.  

? January 1995 appeal

The VA Form 9 that was received in January 1995 does not 
identify any issues that the veteran wished to appeal, nor 
does it set forth any allegations of error of fact or law in 
the RO's determination.  It contains only the veteran's 
statement that he wished to defer further argument until the 
personal hearing that he had requested before a hearing 
officer at the RO.  To that extent, for the reasons discussed 
above, the VA Form 9 is inadequate as a substantive appeal.  

However, while that statement does not provide a clear 
expression that the veteran was requesting an extension of 
time to submit a substantive appeal or to furnish the 
information requested on the Form 9, the Board believes that 
a liberal reading of the veteran's statement does indicate 
his intent to do so, in order that he could present cogent 
argument regarding his claim at the personal hearing he had 
requested on that form.  

The regulations provide that an extension of the time for 
submitting a substantive appeal may be granted for good 
cause.  Although the veteran's statement did not furnish any 
reason for the requested delay, the hearing officer at the 
June 1995 personal hearing ruled that, "for practical 
purposes, the appellate procedures have been satisfied."  
The Board notes that the other legal requirements for such a 
request-that it be submitted 1) in writing, 2) to the RO, 
and 3) prior to expiration of the time limit for filing the 
Substantive Appeal-are met.  

Further, the veteran presented testimony concerning the issue 
he wanted to appeal at the June 1995 personal hearing, 
including identifying pertinent evidence that he believed 
supported his claim.  

Under the circumstances of this case, the Board finds that 
the veteran's substantive appeal as to the issue of service 
connection for a skin condition was submitted in a timely 
fashion and was adequate, within the meaning of the pertinent 
law and regulations.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.202, 20.302, 20.303.  


ORDER

Lacking an adequate substantive appeal concerning the 
veteran's claims for service connection for chronic cough, 
irritable bowel syndrome, anemia, and leukocytosis, each as 
due to undiagnosed illness, and for increased ratings for 
fever of unknown origin, chondromalacia patella of the left 
knee and chondromalacia patella of the right knee, the appeal 
as to each of those issues is dismissed.  

The VA Form 9 that was received in January 1995, in 
conjunction with the transcript of a personal hearing in June 
1995, constitutes a timely and adequate substantive appeal 
regarding the issue of service connection for a skin 
disorder.  To this extent only, the appeal as to this issue 
is allowed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that VA and private examiners have varied in 
their assessment of the etiology of the reported skin rash.  
Some examiners indicated that the etiology was unknown or 
unclear.  A VA examiner in March 1998 recorded a diagnosis of 
exanthema.  Further, more recent private medical records, 
including the report of a skin biopsy, reflect a diagnosis of 
leukocytoclastic vasculitis.  However, the record is not 
clear whether either of those latter "diagnoses" 
constitutes a known diagnostic disability or simply a 
clinical finding.  The Board believes that an additional 
examination by a specialist and a medical opinion in that 
regard is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any treatment or 
examination, VA or non-VA, that the 
veteran has received for any skin 
disorder.  All records so obtained should 
be associated with the claims file.  

2.  The RO should notify the veteran of 
the information necessary to complete his 
application for service connection for a 
skin disorder, specifically lay or 
medical evidence or medical opinion 
indicating that his skin disorder is due 
to an injury or disease incurred in 
service or that the skin disorder has not 
been attributed to a known disability.  

3.  The RO should then schedule the 
veteran for a dermatological examination.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner's 
report should set forth in detail all 
current complaints and pertinent clinical 
findings.  The examiner should determine 
if there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.  The examiner 
should also determine whether the veteran 
has objective evidence of a skin 
disability.  If so, the examiner should 
note whether it is at least as likely as 
not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of alcohol 
or drugs.

4.  The RO should next review the record 
to assure full compliance with the 
provisions of the Veterans Claims 
Assistance Act of 2000.  

5.  The RO should then again consider the 
veteran's claim for service connection 
for a skin disorder, including as due to 
undiagnosed illness.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals

 

